Citation Nr: 1315322	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  12-02 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a nasal fracture.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

7.  Entitlement to service connection for bilateral foot fungus.

8.  Entitlement to service connection for migraine and sinus headaches.



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active air service from February 1955 to April 1959 and from July 1959 to June 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).



REMAND

In regards to the Veteran's service treatment records, the records are not associated with the claims files.  In November 2009, the RO informed the Veteran that his service records were being requested from the service department.  He was to submit his service records if he had them in his possession.  Later that month, the RO sent a request to the National Personnel Records Center (NPRC) for the Veteran's service treatment records.  In December 2009, the NPRC informed the RO that the Veteran's service treatment records were loaned to Nellis Federal Hospital in Las Vegas, Nevada, in June 1996.  This facility is jointly run by VA and the U.S. Air Force.  

In February 2010, RO personnel attempted to locate the service treatment records by contacting various entities by telephone.  This process did not result in determining where the Veteran's service treatment records are located.  Later that month, the RO notified the Veteran that his service treatment records could not be located and that he should submit the records if he had them.  In March 2010, the Veteran stated that he does not have his service treatment records.  He recalled that he last saw his service treatment records in approximately February 2000 to April 2000 at Nellis Air Force Base (AFB).  The Veteran stated that his service treatment records were taken from him after he was informed that he was no longer eligible for treatment at the facility.  

VA has a duty to obtain records in the custody of a Federal department or agency, including service treatment records.  See 38 U.S.C.A. § 5103A(b), (c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2012).  VA will make as many requests as are necessary to obtain these records and will end its efforts only if it is concluded that the records sought do not exist, or if further efforts would be futile.  The Veteran's case is not one where his service treatment records were destroyed in a fire or lost long ago.  In his case, the NPRC confirmed that the service treatment records were loaned to Nellis Federal Hospital and the Veteran saw the records as recently as 2000.  Although RO personnel attempted to locate the records, it appears that some of the contacts were in the wrong department, did not answer, or the computer system would not allow for a records request.  The Board does not conclude that further requests would be futile.  The Veteran's service treatment records are particularly relevant to his case as he served for over 23 years; thus, a significant amount of records were likely created.  Additionally, he has indicated that he was treated in service for several of his claimed disabilities.  Consequently, the Board finds that the case must be remanded to allow for the originating agency to make additional requests-as many as necessary-to locate and obtain the Veteran's service treatment records.

In addition, the Veteran states that he received post-service treatment at Nellis AFB from approximately 1996 to 2004.  No records from a facility at Nellis AFB have been obtained.  Perhaps the records are located with the Veteran's service treatment records.  On remand, the originating agency should also attempt to obtain the Veteran's post-service treatment records from Nellis AFB medical facilities.  

The Board also finds that it necessary to remand each of the claims on appeal to schedule the Veteran for a VA examination and to request an etiological opinion.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the claims for service connection for a right hip disability and a low back disability, the Veteran states that he was injured when he jumped out of a C-47 aircraft when he served in Vietnam.  He states that he did not seek medical treatment at that time, but he experienced right hip pain followed by low back pain.  Post-service treatment records from Routt Memorial Hospital show that the Veteran injured his back during work in April 1981, so there may be an intercurrent injury.  More recent records reflect a diagnosis of right hip arthritis.  The Veteran has multiple diagnoses pertaining to the low back-degenerative joint disease, low back strain, and lumbago.  A medical opinion should address whether the Veteran has a current right hip disability and low back disability that had their onset during, or are related to, his service.

As to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran asserts that he was exposed to loud noise during service, which resulted in his current problems.  Specifically, he recalls noise exposure occurred when he was stationed at Hickam AFB in Hawaii, and when he served in Turkey and Vietnam.  The Veteran was in close proximity to the flight line where he was exposed to the noise from jet engines.  He maintains that he was treated for hearing loss during service.  A post-service audiogram, dated in November 2009, shows that the Veteran meets the criteria for hearing disability for VA purposes.  See 38 C.F.R. § 3.385 (2012).  Additionally, the record of a January 2010 VA "Agent Orange" examination indicates that the Veteran is positive for hearing loss and tinnitus.  A medical opinion should address whether the Veteran has current hearing loss and tinnitus that had their onset during, or are related to, his service.  

In regard to the claim for service connection for a nasal fracture, the Veteran states that his nose was fractured during service when he was playing basketball in the early 1960s.  Post-service treatment records do not reference a nasal fracture, but the Veteran has reported complaints of sinus pain.  Thus, a medical opinion should address whether the Veteran has a current disability related to an in-service nasal fracture.  

With respect to the claim for service connection for GERD, the Veteran states that he was treated in service for symptoms similar to his current GERD.  He was given a bottle of an unknown medicine to take and he also used TUMS during service.  Post-service treatment records document a history and current diagnosis of GERD.  A medical opinion should address whether the Veteran has GERD that had its onset during, or is related to, his service.  

As to the claim for service connection for bilateral foot fungus, the Veteran recalls that he experienced problems from moisture during monsoons when he served in Vietnam.  He states that he has had skin problems with his feet since that time.  Post-service treatment records show treatment for eczema, dermatitis, and rashes, but primarily concerning other parts of the body.  A February 2008 record does show treatment for a pigmented purpura on the Veteran's right dorsal foot.  A medical opinion should address whether the Veteran has bilateral foot fungus that had its onset during, or is related to, his service.  

In regard to the claim for service connection for migraine and sinus headaches, the Veteran states that the moisture in Vietnam also resulted in sinus problems for which he was given an inhaler.  He continues to have headaches and sinus problems to this day.  The record of the January 2010 VA Agent Orange examination notes that the Veteran was positive for chronic sinus headaches.  Thus, a medical opinion should address whether the Veteran has migraine and sinus headaches that had their onset during, or are related to, his service.  

Because the Veteran's service treatment records have not yet been obtained, his recollection of events during service are not expressly corroborated by official records (other than his service dates and that he served in Vietnam).  However, it is well-established that a veteran is competent to relate a history of injuries in service and his symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Moreover, the Board presently finds his statements regarding his circumstances of service to be credible.  Therefore, even if the Veteran's service treatment records are not obtained on remand, the prospective examiners should consider his statements concerning in-service events to be credible.

Finally, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in April 2013.  A transcript of the hearing could not be made.  In light of the remand of the entire case, the Veteran should be afforded another opportunity for a Board hearing if any benefits sought are not granted to his satisfaction.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should make as many requests as necessary to obtain the Veteran's service treatment records, including contacting the NPRC, records custodians from Nellis AFB, and any other appropriate records custodian. 

2.  The RO or the AMC should also undertake appropriate development to obtain the Veteran's post-service treatment records from the medical facilities at Nellis AFB. 

3.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed right hip disability and low back disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

With respect to each right hip and low back disorder present during the period of the claims, the examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder had its onset during, or is otherwise related to, service.  

Consideration should be given to the Veteran's statements regarding in-service injuries of his right hip and low back when he jumped out of a C-47 aircraft when he served in Vietnam.  His statements should be taken as credible.  Also, consider whether the April 1981 work injury of the low back was an intercurrent cause.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

Audiometric testing to determine whether the criteria for hearing impairment for VA purposes are met should be completed.  

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that bilateral hearing loss and tinnitus had their onset during, or are otherwise related to, service.  

Consideration should be given to the Veteran's statements regarding in-service noise exposure to jet engines on the flight line.  His statements should be taken as credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

5.  The RO or the AMC should also arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed nasal fracture, and migraine and sinus headaches.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should determine whether the Veteran has a current disability that can be attributed to a nasal fracture.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that a nasal fracture, and migraine and sinus headaches had their onset during, or are otherwise related to, service.  

Consideration should be given to the Veteran's statements regarding an in-service nasal fracture when playing basketball and his sinus problems due to moisture when he served in Vietnam.  His statements should be taken as credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

6.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the etiology of his claimed GERD.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that GERD had its onset during, or is otherwise related to, service.  

Consideration should be given to the Veteran's statements regarding in-service treatment for symptoms that he indicates are similar to his current GERD symptoms.  His statements should be taken as credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

7.  The RO or AMC should also arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed bilateral foot fungus.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.

The examiner should determine whether the Veteran has a current disability of the feet that is reflective of bilateral foot fungus.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that bilateral foot fungus had its onset during, or is otherwise related to, service.  

Consideration should be given to the Veteran's statements regarding in-service skin problems of the feet from moisture during monsoons when he served in Vietnam.  His statements should be taken as credible.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

8.  The RO or the AMC should undertake any other development it determines to be warranted.

9.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought are not granted to the Veteran's satisfaction, furnish the Veteran and his representative with a supplemental statement of the case and afford the requisite opportunity to respond.

10.  If any benefit sought is not granted to the Veteran's satisfaction, the RO or the AMC should provide him with another opportunity to provide testimony at a Board hearing before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC to the extent permitted by the hearing docket.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

